           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE


 NUCOR CORPORATION,
                                Plaintiff,
                        and
                                                                 Before: Hon. Jennifer Choe-
 UNITED STATES STEEL CORPORATION,                                        Groves, Judge
                                Plaintiff-Intervenor,
                                                                 Court No. 19-00128
                              v.
 UNITED STATES,
                                Defendant,
                        and
 HYUNDAI STEEL COMPANY,
                                Defendant-Intervenor.


              CONSENT MOTION TO EXTEND STAY OF PROCEEDINGS
       On October 16, 2019, the parties filed a joint status report in which they moved to stay

proceedings in this appeal pending the final and conclusive outcome of Court of International

Trade case no. 19-00042, Nucor Corporation v. United States. Joint Status R. (Oct. 16, 2019), ECF

No. 26. Specifically, the parties noted that the issue of whether Hyundai Green Power was

Hyundai Steel’s cross-owned input supplier was sufficiently similar in both cases that a stay was

warranted in the interest of conserving judicial resources. Id. On October 21, 2019, the Court

stayed further proceedings in this appeal and instructed the parties to inform the court regarding

how to proceed within 14 days of a final and conclusive outcome in Court of International Trade

case no. 19-00042. Order (Oct. 21, 2019), ECF No. 29. On February 22, 2021, the Court issued

its opinion and judgment sustaining the U.S. Department of Commerce’s remand results in Court

of International Trade case no. 19-00042. Nucor Corp. v. United States, Consol. Court No. 19-

00042, slip op. 21-22 (Ct. Int’l Trade Feb. 22, 2021).
Court No. 19-00128


       On behalf of Nucor Corporation (“Nucor”), and in accordance with the Court’s October

21, 2019 Order, we hereby request that the Court extend the stay in this appeal until seven days

after the period of time to appeal Court of International Trade case no. 19-00042 to the U.S. Court

of Appeals for the Federal Circuit has expired. Pursuant to 28 U.S.C. § 2645(c) and Rule 4 of the

rules of the Court of Appeals for the Federal Circuit, a party may appeal a judgment of the Court

of International Trade within 60 days of the date of the judgement or order. The parties to Court

of International Trade case no. 19-00042 thus have until April 23, 2021 to determine whether they

would like to appeal the Court’s judgment in that case to the Federal Circuit. Nucor is currently

considering whether it intends to exercise its right to appeal the Court’s opinion regarding Hyundai

Green Power in case no. 19-00042 to the Federal Circuit. For the reasons articulated in Nucor’s

original motion to stay proceedings, Nucor submits that they should remain stayed pending the

outcome of any such appeal. Nucor thus respectfully moves this Court to extend the stay of these

proceedings until seven days after the period to appeal case no. 19-00042 expires, or until April

30, 2021.

       Pursuant to Rule 7 of the Rules of this Court, Plaintiff Nucor has consulted with the parties

to this proceeding with respect to this motion. On March 5, 2021, counsel for Defendant the United

States, Kelly A. Krystyniak of the U.S. Department of Justice, consented to this motion via email.

On March 5, 2021, counsel for Defendant-Intervenor Hyundai Steel Company, Brady W. Mills of

Morris, Manning & Martin, LLP, consented to this motion via email. On March 5, 2021, counsel

for Plaintiff-Intervenor United States Steel Corporation, Thomas M. Beline of Cassidy Levy Kent

(USA) LLP, consented to this motion via email.
Court No. 19-00128


      A proposed order is being filed simultaneously with this motion.

                                    Respectfully submitted,

                                                /s/ Alan H. Price
                                                Alan H. Price, Esq.
                                                Christopher B. Weld, Esq.
                                                Adam M. Teslik, Esq.

                                                WILEY REIN LLP
                                                1776 K Street, NW
                                                Washington, DC 20006
                                                Tel: (202) 719-7000
                                                Fax: (202) 719-7049

                                                Counsel for Nucor Corporation
